996 So. 2d 263 (2008)
CRUM SERVICES and Frank Winston Crum Insurance, Appellants,
v.
James ALLBRITTON Jr., Appellee.
No. 1D08-4535.
District Court of Appeal of Florida, First District.
December 24, 2008.
Merette L. Oweis, Dixon & Associates, Tampa, for Appellants.
Bill McCabe, Shepherd, McCabe & Cooley, Longwood, and Clint M. Lavender, Orlando, for Appellee.
PER CURIAM.
Upon review of Appellants' response to this court's November 6, 2008, order to show cause, Appellants' appeal is DISMISSED for lack of jurisdiction. See Cadco *264 Builders, Inc. v. Roberts, 712 So. 2d 457 (Fla. 1st DCA 1998).
ALLEN, PADOVANO, and ROBERTS, JJ., concur.